NON-FINAL OFFICE ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 7 recite the limitation "the timing result.”  There is insufficient antecedent basis for this limitation in the claims.
Since claims 2-6 and 8-12 depend on claims 1 and 7, they also inherit the same deficiency.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,142,683 to Burkhardt, Jr. et al. (hereinafter “Burkhardt”) in view of U.S. Patent Pub. No. 2005/0114463 to Lee.

Burkhardt discloses:
1. A multi-processor system with a distributed mailbox architecture, comprising:
a plurality of processors (column 2, lines 43-46, column 3, lines 48-55, and Figure 1, master work stations 14 and slave work stations 15), each of the processors being correspondingly configured with an exclusive mailbox (column 10, lines 51-55) 
wherein when a first processor of the processors needs to communicate with a second processor, the first processor writes data into the exclusive mailbox of the second processor through a public bus (column 10, line 64-column 11, line 4); and
when the exclusive mailbox of the second processor receives the data, the exclusive mailbox of the second processor starts timing, and until the timing result exceeds a threshold value, the exclusive mailbox of the second processor sends a timeout signal to the second processor (column 11, lines 18-23 and column 17, lines 13-22).

Burkhardt does not disclose expressly wherein, after receiving the timeout signal, the second processor resets the first processor.

Lee teaches a multi-microprocessor apparatus wherein a master microprocessor resets a slave microprocessor after receiving a timeout signal (abstract and paragraph 13). 

Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify Burkhardt by resetting a processor after receiving a timeout signal, as taught by Lee.  A person of ordinary skill in the art would have been motivated to do so in order to recover a processor that is found to be non-functional, as discussed by Burkhardt (column 17, lines 26-29).  In this manner, the non-

Claim 7 is an identical method as performed by the system of claim 1, and is rejected under the same rationale.

Claims 2-6 and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Burkhardt in view of Lee, and further in view of U.S. Patent Pub. No. 2002/0165896 to Kim.

Burkhardt and Lee do not disclose expressly:
2. The multi-processor system as claimed in claim 1, wherein when the first processor needs to communicate with the second processor, the first processor confirms whether the exclusive mailbox of the second processor has a sufficient storage space to store the data, if so, the first processor writes the data into the exclusive mailbox of the second processor through the public bus.

Kim teaches wherein when the first processor needs to communicate with the second processor, the first processor confirms whether the exclusive mailbox of the second processor has a sufficient storage space to store the data, if so, the first processor writes the data into the exclusive mailbox of the second processor through the public bus (paragraphs 29-30).



	Modified Burkhardt discloses:
3. The multi-processor system as claimed in claim 2, wherein each of the exclusive mailboxes is further used to output a status signal to indicate whether it has the sufficient storage space to store the data, and each of the exclusive mailboxes receives the status signals outputted from the other exclusive mailboxes (Kim – paragraph 29).

4. The multi-processor system as claimed in claim 3, wherein when the first processor confirms whether the exclusive mailbox of the second processor has the sufficient storage space to store the data, the first processor reads the status signal outputted by the exclusive mailbox of the second processor, and determines, according to the status signal, whether the exclusive mailbox of the second processor has the sufficient storage space to store the data (Kim – paragraph 29).



6. The multi-processor system as claimed in claim 5, wherein each of the exclusive mailboxes further comprises:
a control register for setting an interrupt condition of the exclusive mailbox (Kim – paragraph 24); and
a mailbox controller for managing the storage space as well as generating the timeout signal, the interrupt signal and the status signal (Kim – paragraph 25 and Figure 3).

Claims 8-12 are an identical method as performed by the system of claims 2-6, and are rejected under the same rationale.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip Guyton whose telephone number is (571)272-3807.  The examiner can normally be reached on M-F 8:00-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571)272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHILIP GUYTON/           Primary Examiner, Art Unit 2113